PER CURIAM
Defendant Picture Book Properties and Investments, Inc. (Picture Book) appeals the trial court’s general judgment confirming an arbitration award, ORS 36.730(l)(c)(A), as well as the court’s supplemental judgment awarding attorney fees to plaintiffs Dennis Regen (Regen) and Taylor & Taylor Realty Company (Taylor & Taylor), ORS SdNlfilS).1 We reject without discussion Picture Book’s assertion that the trial court erred in confirming the arbitration award and that both the general and supplemental judgments should be reversed on that basis. Picture Book also contends that the supplemental judgment must be vacated and remanded because, although Picture Book requested that the trial court make special findings of fact and state its conclusions of law pursuant to ORCP 68 C(4)(e), the court failed to do so.2 Under ORCP 68 C(4)(e), “[o]n the request of a party, the court shall make special findings of fact and state its conclusions of law on the record regarding the issues material to the award or denial of attorney fees.” Regen and Taylor & Taylor concede that the case must be remanded for the trial court to make “explanatory factual findings and conclusions of law.” We agree, accept the concession, and, accordingly, vacate and remand the supplemental judgment.
Supplemental judgment vacated and remanded; otherwise affirmed.

 The supplemental judgment also awarded fees and costs to plaintiffs T. W. Cowgill and Anthony Johnson. Those awards are not at issue on appeal.


 Pursuant to the December 1,2012, order of the Council on Court Procedures, ORCP 68 was amended effective January 1, 2014. See ORS 1.735. Because those amendments do not affect our analysis, we cite to the prior version of the rule.